                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

MECO CONSTRUCTORS, INC.,                   :
    Plaintiff,                             :
                                           :              CIVIL ACTION
       v.                                  :              NO. 18-3180
                                           :
TRAVELERS CASUALTY AND                     :
SURETY COMPANY,                            :
     Defendant.                            :


                                          ORDER

       AND NOW, this __10th__ day of April, 2019, it is ORDERED that the Motion of

Defendant Travelers Casualty and Surety Company to Dismiss Plaintiff’s Complaint, or, in the

Alternative, for a Stay of Proceedings (ECF No. 7) is DENIED.

                                                  s/Anita B. Brody

                                           ___________________________
                                           ANITA B. BRODY, J.




Copies VIA ECF on 4/10/2019
